                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:19-CV-00019-HBB


MOLLY HEATH                                                                                       PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT


                                      MEMORANDUM OPINION
                                          AND ORDER

                                              BACKGROUND

        Before the Court is the complaint (DN 1) of Molly Heath (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 14) and Defendant (DN 26) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED

for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 12). By Order entered May


1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).

                                                        1
14, 2019 (DN 13), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.

                                      FINDINGS OF FACT

       On February 10, 2016, Plaintiff filed applications for Disability Insurance Benefits and

Supplemental Security Income (Tr. 16, 203, 206, 208). Plaintiff alleged that she became disabled

on January 21, 2016 because of chronic pain, spinal stenosis, fibromyalgia, and degenerative disc

disease (Tr. 16, 236). Administrative Law Judge Jennifer B. Thomas (AALJ@) conducted a video

hearing from Paducah, Kentucky on January 23, 2018 (Tr. 16, 33-36). Plaintiff and her attorney,

Sara J. Martin, participated in the hearing from Owensboro, Kentucky (Id.). Also present and

testifying was Kenneth Boaz, an impartial vocational expert (Id.).

       In a decision dated April 19, 2018 the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 16-26). At the

first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since January 21,

2016 the alleged onset date (Tr. 18). At the second step, the ALJ determined that Plaintiff has

the following severe impairments: obesity, spine disorder, fibromyalgia, history of pulmonary

embolism, headaches/migraines, and depression/mood disorder (Id.).           Additionally, the ALJ

found that although Plaintiff’s sleep apnea is a medically determinable impairment, it is not severe

within the meaning of the regulations (Tr. 19). The ALJ also found that Plaintiff’s cervical

spondylosis is a non-medically determinable impairment due to the lack of imaging confirming

the diagnosis (Id.).   At the third step, the ALJ concluded that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals one of the listed

impairments in Appendix 1 (Id.).

                                                 2
         At the fourth step, the ALJ found Plaintiff has the residual functional capacity (RFC) to

perform light work, as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except she is limited

to: only sitting 30 minutes at a time and standing or walking 30 minutes at a time; occasional

climbing ramps and/or stairs; never climbing ladders, ropes, and/or scaffolds; occasional stooping,

kneeling, crouching, and/or crawling; frequent reaching overhead and all around with upper

extremities; frequent handling or fingering with upper extremity; occasional exposure to

vibrations; no exposure to moving mechanical parts and unprotected heights; and no production

quota (Tr. 21-22). Relying on testimony from the vocational expert, the ALJ found that Plaintiff

is unable to perform any of her past relevant work (Tr. 25).

         The ALJ proceeded to the fifth step where she considered Plaintiff=s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 25-26). The ALJ

found that Plaintiff can perform a significant number of jobs that exist in the national economy

(Tr. 26). Therefore, the ALJ concluded that Plaintiff has not been under a Adisability,@ as defined

in the Social Security Act, from January 21, 2016, through the date of the decision, April 19, 2018

(Id.).

         Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

201-02). The Appeals Council denied Plaintiff=s request for review (Tr. 1-4).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

         Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

                                                 3
680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing

a case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-4). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be

                                                 4
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC capacity to return to his or
                       her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                           Finding No. 10

       1. Arguments of the Parties

       Plaintiff argues that substantial evidence did not support the ALJ accepting the vocational

expert’s testimony and supporting evidence as reliable (DN 14, DN 14-1 PageID # 1006-08).

                                                  5
Plaintiff explains that the vocational expert’s testimony cannot constitute substantial evidence

because he relied on obsolete job descriptions from the Dictionary of Occupational Titles (DOT)

(Id.).   Plaintiff asserts that if the vocational expert had supplemented his testimony with

information from a more up-to-date and reliable resource like O-NET, the ALJ would have been

aware that only one of the three jobs identified still exists and the SVP range is now much higher

than what it is in the DOT (Id.).       Additionally, Plaintiff argues the jobs identified by the

vocational expert are not available in significant numbers in the regional economy (Id.).

         Defendant argues the ALJ reasonably relied on the vocational expert’s testimony that

Plaintiff could perform jobs that exist in significant numbers in the national economy (DN 26

PageID # 1055-62). Defendant asserts that Plaintiff should have questioned the vocational expert

about O-NET or job obsolescence but failed to do so (Id.). For this reason, the vocational expert’s

uncontradicted testimony constituted substantial evidence to support the ALJ’s finding (Id.).

While it is unclear where Plaintiff got her job numbers for the regional economy, Defendant points

out the issue is whether there is a significant number of jobs in the national economy that Plaintiff

can perform (Id. PageID # 1055 n. 4). According to Defendant, the vocational expert’s testimony

indicates when all three jobs are combined there are a total of 125,000 jobs available in the national

economy (Id.). That figure is more than adequate to show that there are a significant number of

jobs available in the national economy that Plaintiff can perform (Id.).

         2. Discussion

         The Sixth Circuit, albeit in an unpublished opinion, previously cautioned that “common

sense dictates” when job descriptions in the DOT “appear obsolete, a more recent source of

information should be consulted.” Cunningham v. Astrue, 360 F. App'x 606, 615 (6th Cir. 2010)

                                                  6
(emphasis added).     Several district courts in the Sixth Circuit followed Cunningham and

remanded matters to the Commissioner when the vocational expert’s reliance on potentially

obsolete job descriptions from the DOT raised sufficient doubt whether substantial evidence

supported the ALJ’s determination at the fifth step. See e.g. Wright v. Berryhill, No. 4:18-CV-

00021, 2019 WL 498855, at *9 (W.D. Ky. Feb. 8, 2019); Westmoreland v. Berryhill, No. 3:17-cv-

00096, 2018 WL 1522118, at *4 (S.D. Ohio Mar. 28, 2018); Rollston v. Comm’r of Soc. Sec., No.

1:16-CV-168, 2016 WL 6436676, at *4 (W.D. Mich. Nov. 1, 2016). Other district courts within

the Sixth Circuit have criticized Cunningham’s reasoning and declined to follow its holding. See

e.g. Kidd v. Berryhill, No. 5:17-CV-420-REW, 2018 WL 3040894, at *7-10 (E.D. Ky. June 19,

2018); Montano v. Comm’r of Soc. Sec., No. 1:13-cv-70, 2014 WL 585363, at *15 (S.D. Ohio

Feb. 14, 2014); Belew v. Astrue, No. 2:11-107-DCR, 2012 WL 3027114, at *9-10 (E.D. Ky. July

24, 2012).

       In a recently issued unpublished order, the Sixth Circuit attempted to resolve the apparent

confusion among some of the district courts. O’Neal v. Comm’r of Soc. Sec., No. 18-2372, 2020

WL 97414, at *3-4 (6th Cir. Jan. 7, 2020). Because the regulations continue to recognize the

DOT as a source of reliable information and the claimant did not cross-examine the vocational

expert about the DOT job descriptions when he had the opportunity, the Sixth Circuit held the

vocational expert’s testimony constitutes substantial evidence to support the ALJ’s finding that the

claimant was able to perform work that existed in significant numbers in the national economy.

O’Neal v. Comm’r of Soc. Sec., No. 18-2372, 2020 WL 97414, at *3-4 (6th Cir. Jan. 7, 2020).

       Applying the holding in O’Neal to the circumstances before the Court, during the

administrative hearing the vocational expert responded to the ALJ’s hypothetical question by

                                                 7
testifying that the individual could perform occupations such as ticket taker DOT # 344.667-010,

and there are 30,000 jobs in the national economy; monogram machine tender DOT # 583.685-

046, and there are 80,000 jobs in the national economy; and garment sorter DOT # 222.687-014

and there are 15,000 jobs in the national economy (Tr. 60-61). Although Plaintiff had the

opportunity, she did not cross-examine the vocational expert about the DOT descriptions for these

three jobs (Tr. 62). Thus, considering the holding in O’Neal, the vocational expert’s testimony

constitutes substantial evidence to support the ALJ’s finding that Plaintiff is able to perform work

that exists in significant numbers in the national economy (Tr. 26).

       Next, as mentioned above, Plaintiff argues the three jobs identified by the vocational expert

do not exist in significant numbers in the regional economy. Plaintiff asserts there are only 2500

of these jobs in the regional economy. The Court notes that the vocational expert rendered an

opinion about the number of these jobs in the national economy, not the regional economy (Tr. 60-

62). Thus, Plaintiff’s argument is based on evidence from outside the administrative record.

More importantly, the issue is whether there exists a significant number of jobs in the national

economy that Plaintiff can perform, given her age, education, work experience, and RFC. See 20

C.F.R. §§ 404.1560(c)(2), 416.960(c)(2). The vocational expert’s testimony indicates there are

125,000 jobs available in the national economy (Tr. 61). This amount is more than adequate to

show there is a significant number of jobs available in the national economy that Plaintiff can

perform. See Taskila v. Comm’r of Soc. Sec., 819 F.3d 902, 905 (6th Cir. 2016) (6,000 jobs in

the national economy is a significant number of available jobs) (citations omitted); Templeton v.

Comm’r of Soc. Sec., 215 F. App’x 458, 462-63 (6th Cir. 2007) (30,000 jobs in the national

economy qualifies as significant); Bradley v. Comm’r of Soc. Sec., 40 F. App’x 972, 972 (6th Cir.

                                                 8
2002) (170,000 jobs in the national economy is a significant number). In sum, the vocational

expert’s testimony provided substantial evidence to support the ALJ’s finding that there exists a

significant number of jobs in the national economy that Plaintiff can perform, given her age,

education, work experience, and RFC.

                                                 Finding No. 5

        1. Arguments of the Parties

        Plaintiff raises three challenges to the RFC set forth in Finding No. 5. First, Plaintiff

asserts that the ALJ’s assignment of little weight to the opinions of her treating neurologist, Dr.

Mayron, and primary care providers, Dr. Bradley and Bridget Johnson APRN, is not supported by

substantial evidence in the record and does not comport with applicable law (DN 14; DN 14-1

PageID # 1008-09, citing Tr. 24, 327-29, 938-42).2 Additionally, Plaintiff contends the ALJ’s

assignment of great weight to the opinions of the non-examining state agency physicians is

unacceptable because the three treating providers agreed to her limitations (Id. Tr. 23-24).

        Next, Plaintiff challenges the RFC in Finding No. 5 by asserting it is not supported by

substantial evidence in the record (DN 14; DN 14-1 PageID # 1009-12). Plaintiff cites her own

testimony, third party function reports, medical records, and her history of pulmonary embolism,

pain, fatigue, mental health issues, and migraine headaches (Id.). Plaintiff asserts that her pain

and limitations persisted despite treating with a pulmonologist (Dr. Muzoora), rheumatologists




2 Plaintiff indicates that Dr. Bradley and Ms. Johnson opined she would need frequent breaks on an as-needed basis
in a workday to lie down and would have to change positions frequently so no standing greater than 30 minutes and
she would need to be able to get up and stretch (DN 14; DN 14-1 PageID # 1008-, citing Tr. 327-29, 938-42).
Plaintiff asserts that her treating neurologist, Dr. Mayron, provided a thorough opinion offering even more insight
into her conditions and limitations (DN 14-1 PageID # 1008-09, citing Tr. 938-42).

                                                         9
(Drs. Bell & Brey), a spine specialist (Dr. Yang), a pain manager (Dr. Rashada), and a neurologist

(Dr. Mayron) (Id. citing Dr. 456, 458, 598, 591, 622, 738, 807, 835-36, 841). Plaintiff also

accuses the ALJ of failing to include a mental limitation in the RFC that is consistent with a

“paragraph B” criteria finding at the third step (Id. citing Tr. 21, 914-25). Specifically, Plaintiff

is referring to the finding that she has a “moderate limitation” in the fourth functional area,

adapting or managing oneself (Id.).

       Next, Plaintiff challenges the RFC in Finding No. 5 by contending the ALJ erred in failing

to accept Plaintiff’s testimony as fully credible and in failing to state sufficient reasons for doing

so (DN 14; DN 14-1 PageID # 1012-14). Plaintiff contends she gave candid testimony regarding

her limitations that was substantiated by the opinions of her treating providers (Id. citing Tr. 39,

40-42, 45, 46, 48-49, 51, 54-55, 56-57,).

       Defendant contends the ALJ reasonably weighed the medical opinions in the record and

provided good reasons for the weight she accorded each of the medical opinions (DN 26 PageID

# 1053-55, citing Tr. 24). Defendant points out the ALJ gave great weight to the opinions of the

non-examining state agency physicians because they were consistent with the objective evidence

in the record (Id. at 1046-55, citing Tr. 23-24, 781-82, 786-87, 792-93, 797-98, 801, 906-07, 911-

912). Defendant argues the ALJ reasonably considered the medical evidence, medical opinions,

Plaintiff’s testimony, and third-party statements in the record and determined that Plaintiff had the

RFC to perform a reduced range of light work (DN 26 PageID # 1046-53, citing Tr. 18-25).

Defendant notes that Plaintiff does not indicate how the mental health records she cited support a

finding that she would be prevented from working within the confines of the ALJ’s RFC

determination (Id. citing Tr. 20-21, 920-25). Further, the ALJ considered other medical records

                                                 10
concerning Plaintiff’s mental impairment and records regarding medication plaintiff took to

address both her mental health issue and chronic pain (Id. citing Tr. 20-22, 248-51, 295-99, 453,

459, 496, 498, 589). Defendant contends the ALJ reasonably evaluated Plaintiff’s subjective

complaints and provided sufficient reasons for finding her subjective reports less than fully

credible (Id. citing Tr. 21, 22, 53, 396, 400, 459, 496, 498, 589).

       2. Discussion

       The residual functional capacity finding is the Administrative Law Judge=s ultimate

determination of what a claimant can still do despite his or her physical and mental limitations.

20 C.F.R. §§ 404.1545(a), 404.1546(c), 416.945(a), 416.946(c). The Administrative Law Judge

makes this finding based on a consideration of medical source statements and all other evidence

in the case record. 20 C.F.R. §§ 404.1529, 404.1545(a)(3), 404.1546(c), 416.929, 416.945(a),

416.946(c). Thus, in making the residual functional capacity finding the Administrative Law

Judge must necessarily assign weight to the medical source statements in the record and assess the

claimant’s subjective allegations.       20 C.F.R. §§ 404.1527(c), 404.1529(a), 416.927(c),

416.929(a).

       The Sixth Circuit has provided the following comprehensive explanation regarding the

standards for weighing medical opinions:

               Treating-source opinions must be given “controlling weight” if two
               conditions are met: (1) the opinion “is well-supported by medically
               acceptable clinical and laboratory diagnostic techniques”; and (2)
               the opinion “is not inconsistent with the other substantial evidence
               in [the] case record.” 20 C.F.R. § 404.1527(c)(2). If the
               Commissioner does not give a treating-source opinion controlling
               weight, then the opinion is weighed based on the length, frequency,
               nature, and extent of the treatment relationship, id., as well as the
               treating source's area of specialty and the degree to which the

                                                 11
              opinion is consistent with the record as a whole and is supported by
              relevant evidence, id. § 404.1527(c)(2)-(6).

              The Commissioner is required to provide “good reasons” for
              discounting the weight given to a treating-source opinion. Id. §
              404.1527(c)(2).      These reasons must be “supported by the
              evidence in the case record, and must be sufficiently specific to
              make clear to any subsequent reviewers the weight the adjudicator
              gave to the treating source's medical opinion and the reasons for that
              weight.” Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (Soc.
              Sec. Admin. July 2, 1996). This procedural requirement “ensures
              that the ALJ applies the treating physician rule and permits
              meaningful review of the ALJ's application of the rule.” Wilson v.
              Comm'r of Soc. Sec., 378 F.3d 541, 544 (6th Cir.2004).

              On the other hand, opinions from nontreating and nonexamining
              sources are never assessed for “controlling weight.”              The
              Commissioner instead weighs these opinions based on the
              examining relationship (or lack thereof), specialization, consistency,
              and supportability, but only if a treating-source opinion is not
              deemed controlling. 20 C.F.R. § 404.1527(c). Other factors
              “which tend to support or contradict the opinion” may be considered
              in assessing any type of medical opinion. Id. § 404.1527(c)(6).

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

       The ALJ provided an accurate summary of the opinion evidence from the non-examining

state agency medical consultants, Drs. Saranga and Reed (Tr. 23-24, 72-74, 85-87, 103-05, 117-

19). The ALJ indicated she gave “great weight” to their opinions because they were consistent

with the objective findings (Tr. 23). The ALJ explained as follows:

              The record illustrates a normal gait and station (Exhibit 28F). On
              examination, the claimant’s coordination and gait was steady
              (Exhibit 26F, p. 7). Furthermore, the claimant was able to heel,
              toe, and random walk without difficulty (id.). The claimant’s
              cervical, thoracic, and lumbar spines were nontender and without
              significant muscle spasms to palpation (id.). The claimant also had
              active range of motion of all spinal segments (id.).



                                               12
(Tr. 23-24). The ALJ’s assignment of weight based on the factors consistency and supportability

is supported by substantial evidence in the record and comports with applicable law (see 20 C.F.R.

§§ 404.1527(c)(4) and (6), 416.927(c)(4) and (6).

         Next, the ALJ noted that Dr. Bradley and nurse practitioner Johnson opined that Plaintiff

could not do prolonged walking, standing, or heavy lifting and she would require frequent position

changes (Tr. 24, 327-29). The ALJ also observed that Dr. Bradley and nurse practitioner Johnson

opined that Plaintiff should stand no longer than 30 minutes, would need the ability to get up and

stretch periodically to prevent muscle pain and cramping, and would need the ability to lie down

in a quiet dark room on days she has a migraine (Id.). The ALJ indicated she gave some weight

to their opinion regarding Plaintiff’s need to frequently change positions because the limitation is

consistent with Plaintiff’s testimony and her chronic complaints of pain (Id.).3 However, the ALJ

indicated she gave little weight to Dr. Bradley and nurse practitioner Johnson’s opinion that

Plaintiff needed to lay down during the workday because objective medical evidence did not

support this limitation (Id.).         The ALJ explained the treatment notes indicated Plaintiff’s

migraines were controlled with medication and she only averaged 0-1 per month (Tr. 24, citing

776-802, 902-13).

         Although the ALJ’s decision is silent on the issue, it is apparent that she did not accord

“controlling weight” to the opinions of Dr. Bradley and nurse practitioner Johnson. As discussed

above, applicable law required the ALJ to provide “good reasons” for not giving controlling weight

to these opinions.       See Gayheart, 710 F.3d at 376-77 (citing 20 C.F.R. §§ 404.1527(c)(2),


3 The RFC included the limitation that Plaintiff can “only sit 30 minutes at a time and stand or walk 30 minutes at a
time” (Tr. 21).

                                                         13
416.927(c)(2)). “These procedural requirements are ‘not simply a formality’ and are intended ‘to

safeguard the claimant's procedural rights.’” Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011).

Further, the Sixth Circuit has indicated it will not hesitate to remand when it encounters decisions

from Administrative Law Judges that do not comprehensively set forth the reasons for the weight

assigned to a treating physician's opinion. Id. at 939 (citations omitted). But such a violation

can be deemed “harmless error” if one of the following requirements is satisfied:

               (1) a treating source's opinion is so patently deficient that the
               Commissioner could not possibly credit it; (2) if the Commissioner
               adopts the opinion of the treating source or makes findings
               consistent with the opinion; or (3) where the Commissioner has met
               the goal of § 1527(d)(2) . . . even though she has not complied with
               the terms of the regulation.

Id. at 940.

        The ALJ expressly considered consistency and supportability in assigning weight to the

opinions of Dr. Bradley and nurse practitioner Johnson (see Tr. 24 and 20 C.F.R. §§ 404.1527(c)(4)

and (6), 416.927(c)(4) and (6)). The ALJ’s findings regarding those factors provide “good

reasons” for concluding their opinions failed to meet the second prong of the controlling weight

test as they are inconsistent with other substantial evidence in the case record. Because the ALJ

met the goal of the regulations even though she did not comply with their terms, her violation of

the procedural requirement is deemed harmless. Moreover, the ALJ’s findings are supported by

substantial evidence in the record.

        Next, the ALJ observed that Dr. Mayron, a treating physician, opined that Plaintiff should

occasionally lift less than 10 pounds, with prolonged sitting the claimant should elevate legs to

waist height, she would require frequent breaks of 5-10 minute duration at least 10 times per


                                                14
workday, and she could only sit, stand, or walk for less than 2 hours in an 8-hour workday (Tr. 24,

938-42). The ALJ indicated she gave little weight to Dr. Mayron's opinion because it was too

restrictive and was not consistent with nor supported by the doctor’s own treatment notes (Id.).

The ALJ explained that Dr. Mayron’s examination revealed Plaintiff was ambulating without

difficulty and her motor strength was full to resistance testing in the upper and lower extremities,

and her muscle tone was normal (Tr. 24, 906-07). Additionally, the ALJ noted that Plaintiff’s

extremities were normal without deformities, clubbing, or edema (Tr. 24, 907).

          The ALJ failed to address whether the opinions of Dr. Mayron are entitled to controlling

weight. But the ALJ expressly considered consistency and supportability in assigning weight to

the opinions of Mayron (see Tr. 24 and 20 C.F.R. §§ 404.1527(c)(4) and (6), 416.927(c)(4) and

(6)). The ALJ’s findings regarding those factors provide “good reasons” for concluding the

opinions failed to meet the second prong of the controlling weight test as they are inconsistent with

other substantial evidence in the case record. Because the ALJ met the goal of the regulations

even though she did not comply with their terms, her violation of the procedural requirement is

deemed harmless. Moreover, the ALJ’s findings are supported by substantial evidence in the

record.

          Contrary to Plaintiff’s contention, the RFC in Finding No. 5 is supported by substantial

evidence in the record.       In reaching this conclusion the Court has considered Plaintiff’s

accusations about the ALJ failing to consider her mental impairment and subjective statements

about pain and other symptoms. The Court will begin by addressing Plaintiff’s accusation about

her mental impairment.



                                                 15
        In connection with Finding No. 4, the ALJ concluded that Plaintiff’s depression/mood

disorder did not meet or medically equal Listing 12.04 in Appendix 1 (Tr. 20-21). In reaching

this conclusion, the ALJ considered the four areas of function in the “paragraph B” criteria: “1.

Understand, remember, or apply information (paragraph B1)”; “2. Interact with others

(paragraph B2)”; “3. Concentrate, persist, or maintain pace (paragraph B3)”; and “4. Adapt or

manage oneself (paragraph B4)”. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00E1-4 (emphasis in

original). The ALJ found that Plaintiff had a “mild” limitation in the first three areas of function

and a “moderate” limitation in the fourth (Tr. 20-21). 4                  A moderate limitation indicates

“functioning in this area independently, appropriately, effectively, and on a sustained basis is fair.”

20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00F2a-e. The ALJ explained that the “moderate”

limitation in the fourth area of function took into consideration Plaintiff’s chronic complaints of

pain and its effect on her ability to adapt and manage oneself (Id.). The ALJ indicated that her

RFC assessment reflected the degree of limitation she found in the “paragraph B” mental

functional analysis (Tr. 21). This is confirmed in both the RFC assessment that includes a “no

production quota” limitation and the ALJ’s evaluation of Plaintiff’s chronic complaints of pain on

her ability to perform light work (Tr. 21-22, 22-25).

        The Court will next address Plaintiff’s assertions about failing to accept her testimony as

fully credible and in failing to state sufficient reasons for doing so. In assessing Plaintiff=s

residual functional capacity the ALJ considered her subjective allegations and made findings (Tr.




4 The four areas of function in the “paragraph B” criteria are: “1. Understand, remember, or apply information
(paragraph B1)”; “2. Interact with others (paragraph B2)”; “3. Concentrate, persist, or maintain pace (paragraph
B3)”; and “4. Adapt or manage oneself (paragraph B4)”. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00E1-4.

                                                       16
22-25). 20 C.F.R. §§ 404.1529, 416.929; Social Security Ruling 16-3p. Plaintiff’s statements

regarding pain or other symptoms will not, taken alone, establish that she is disabled; there must

be medical signs and laboratory findings which show the existence of a medical impairment that

could reasonably be expected to give rise to the pain and other symptoms alleged. 20 C.F.R. §§

404.1529(a), 416.929(a). In determining whether Plaintiff suffers from debilitating pain and

other symptoms, the two-part test set forth in Duncan v. Sec’y of Health & Human Servs., 801

F.2d 847, 853 (6th Cir. 1986), applies. The ALJ examined the record and determined there was

objective medical evidence of underlying medical conditions. The ALJ next concluded that the

objectively established medical conditions were not of such severity that they could reasonably be

expected to produce the alleged disabling pain and other symptoms (Tr. 22). Id. Therefore, the

ALJ considered other information and factors that are relevant to the degree of pain and other

symptoms alleged (Tr. 23-25). 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3).

       The ALJ considered Plaintiff’s level of daily activity (Tr. 19-21, 22-26). 20 C.F.R. §§

404.1529(c)(3)(i), 416.929(c)(3)(i); Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993); Blacha

v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990). Further, the ALJ

considered inconsistencies in the evidence and the extent to which there were conflicts between

Plaintiff’s statements and the rest of the evidence in the record (Tr. 19-21, 22-26). 20 C.F.R. §§

404.1529(c)(4) and 416.929(c)(4).

       The ALJ found from the medical record and Plaintiff's testimony that Plaintiff does not

suffer pain and other symptoms to the extent she testified.         In the absence of detailed

corroborating evidence of Plaintiff's subjective complaints, it became the duty of the ALJ to

determine whether she is as limited as alleged. Substantial evidence in the record supports the

                                               17
ALJ’s RFC findings and she provided sufficient reasons for reaching those findings. In sum,

Plaintiff’s challenges to the RFC in Finding No. 5 are without merit.

                                            ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



      March 12, 2020




Copies:         Counsel




                                               18
